DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/11/2021, with respect to the Rejection of claims 1-20 have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-10, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially the power management controller which performs predictive power management by closing one or more contactors based on load predictions for the one or more electric power flows in combination with other limitations recited in the claimed invention. 
The following is an examiner’s statement of reasons for allowance: Regarding claims 11-20, the prior art of record fails to teach either alone or in combination all of the limitations of claim 11, especially the method of performing predictive power management by closing one or more contactors based on load predictions for the one or more electric power flows in combination with other limitations recited in the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MW
2/7/2022

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836